******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
           JULIE M. SOWELL v. DEIRDRE H.
                   DICARA ET AL.
                      (SC 19534)
   Palmer, Zarella, Eveleigh, McDonald, Espinosa and Robinson, Js.*
      Argued September 22—officially released October 25, 2016

  Dennis M. Buckley, with whom was George E. Men-
dillo, for the appellant (plaintiff).
  Jeffrey J. Tinley, with whom, on the brief, was Amita
P. Rossetti, for the appellees (named defendant et al.).
                                    Opinion

   PER CURIAM. In the course of a civil action pending
between the plaintiff, Julie M. Sowell, and the defen-
dants Southbury-Middlebury Youth and Family Ser-
vices, Inc. (Southbury-Middlebury), Dierdre H. DiCara,
and Mary Jane McClay,1 the plaintiff sought to support
her challenge to Southbury-Middlebury’s counterclaim
against her by filing an application, pursuant to General
Statutes § 33-1089, to determine the validity of the elec-
tion of its directors and officers. The plaintiff now
appeals, upon our grant of her petition for certification,2
from the judgment of the Appellate Court dismissing
her appeal from the decision of the trial court granting
the defendants’ motion to dismiss the application. In
the present appeal, the plaintiff claims that the Appel-
late Court improperly concluded that the trial court’s
dismissal of the application was not an appealable final
judgment under the first or second prong of State v.
Curcio, 191 Conn. 27, 31, 463 A.2d 566 (1983).
  After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal should be dismissed
on the ground that certification was improvidently
granted.
   The appeal is dismissed.
   * This case originally was scheduled to be argued before a panel of this
court consisting of Justices Palmer, Zarella, Eveleigh, McDonald, Espinosa
and Robinson. Although Justices Espinosa and Robinson were not present
at oral argument, they have read the briefs and appendices, and have listened
to a recording of oral argument prior to participating in this decision.
   1
     DiCara and McClay are, respectively, the executive director and the
chairperson of the board of directors of Southbury-Middlebury, which is a
nonprofit corporation that has been dissolved and is winding up its affairs.
Although Regional School District Number 15 is also a defendant in this
case, it is not a party to the present appeal. Accordingly, all references to the
defendants hereinafter are to Southbury-Middlebury, DiCara, and McClay.
   2
     We granted the plaintiff’s petition for certification limited to the following
issue: ‘‘Did the Appellate Court properly dismiss the appeal for lack of a
final judgment?’’ Sowell v. DiCara, 319 Conn. 906, 122 A.3d 639 (2015).